Title: From Thomas Jefferson to John Barnes, with Barnes’s Note, 21 October 1803
From: Jefferson, Thomas
To: Barnes, John


          
            Oct. 21. 03.
          
          Mr. John Barnes, of Georgetown will always answer my subscription to the Columbian Repository
          
            
              Th: Jefferson
            
          
          
            [Note by Barnes:]
            Bradford & Burgess
            paid ⅌ JB. 1st Nov 1803
             $2.50 Entd. 193—
          
        